{¶ 44} I respectfully dissent. While I have no disagreement with the sentence imposed by the trial court, I believe it is constitutionally infirm in light of the United States Supreme Court's decision in Blakely v. Washington.2
 {¶ 45} For the reasons stated in my prior concurring and dissenting opinions, the trial court's sentence violated Roberts' Sixth Amendment right to a jury trial, as explained in Blakelyv. Washington.3
 {¶ 46} This matter should be remanded for resentencing consistent with Blakely v. Washington.
2 Blakely v. Washington (2004), 542 U.S. 296.
3 See State v. Green, 11th Dist. No. 2003-A-0089,2005-Ohio-3268 (O'Neill, J., concurring); State v. Semala, 11th Dist. No. 2003-L-128, 2005-Ohio-2653 (O'Neill, J., dissenting).